         Case 5:18-cr-00227-SLP Document 99 Filed 03/14/19 Page 1 of 6



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                     )
                                              )
               Plaintiff,                     )
                                              )
v.                                            )          Case No. CR-18-227-SLP
                                              )
JOSEPH MALDONADO-PASSAGE,                     )
                                              )
               Defendant.                     )

                                        ORDER

       Before the Court is the Government’s Motion for Protective Order Pertaining to

Testimony of FBI Undercover Employee at Trial [Doc. No. 78]. It is at issue. See Resp.,

Doc. No. 92.

       The Superseding Indictment [Doc. No. 24] charges Defendant with 21 offenses.

Two counts allege the use of interstate commerce facilities for purposes of murder-for-hire

in violation of 18 U.S.C. § 1958(a).1 Roughly summarized, the Government contends that

Defendant and a Florida resident, C.B., had a years-long dispute regarding care, exhibition,

and breeding of big cats that resulted in a civil judgment against Defendant of more than

$1 million. C.B. and related business entities have attempted to collect the judgment from

Defendant and his related business entities since.




1
 The Court’s references to these counts as “murder-for-hire counts” herein instead of the
wordier “use of interstate commerce facilities for purposes of murder-for-hire counts” is
not meant to diminish the Government’s requirement of proving the use of an interstate
commerce facility in relation to the alleged offenses, as well as each count’s other elements.
         Case 5:18-cr-00227-SLP Document 99 Filed 03/14/19 Page 2 of 6



       In one of the two murder-for-hire counts, the Government alleges that from July

2016 to March 2018, Defendant asked Individual 2 if he could locate somebody to kill C.B.

for payment. The Government further alleges that, in December 2017, Individual 2 offered

to introduce and then introduced Defendant to an undercover FBI agent (posing as a “hit

man”) who discussed with Defendant the murder of C.B. for payment.

I.     The Government’s request that testimony of its undercover agent be
       given via pseudonym

       The undercover agent described in the Superseding Indictment will testify at

Defendant’s trial. The Government asks that certain limitations be imposed by the Court

regarding his testimony—namely:

              1.      That the [undercover agent] be allowed to testify under his
       undercover pseudonym when testifying at trial, without disclosing public[ly]
       the true name of the [undercover agent];
              2.      That the defense shall be prohibited from asking questions
       seeking to discover the true name or other personal identification information
       from the [undercover agent];
              3.      That the [undercover agent] be permitted to use a non-public
       entrance/exit to the courthouse and the courtroom;
              4.      That the Court will prohibit “courtroom sketches” or other
       attempts to describe the appearance of the [undercover agent] by any party,
       other witness, or people attending the trial;
              5.      That the defense shall be prohibited from inquiring into other
       undercover investigations conducted by the [undercover agent], either
       presently or in the past; and
              6.      That the defense shall be prohibited from asking questions or
       otherwise seeking information concerning the FBI’s undercover
       investigative techniques or training program.


Mot. 2-3, Doc. No. 78. The Government’s basis for its request is to protect the identity of

the undercover officer and his family, as well as the continued viability of his undercover




                                             2
         Case 5:18-cr-00227-SLP Document 99 Filed 03/14/19 Page 3 of 6



work, including in other investigations (not related to Defendant) within the geographic

territory of the Western District of Oklahoma and elsewhere.

       The relevant criteria for evaluating the Government’s request is provided by United

States v. Gutierrez de Lopez, 761 F.3d 1123 (10th Cir. 2014). There, the Tenth Circuit

indicated that whether the Confrontation Clause of the U.S. Constitution is violated by

anonymous testimony is determined “by asking (i) whether the government has

demonstrated a threat and if so, (ii) whether anonymous testimony [will] deprive[] the

defendant of an opportunity for effective cross-examination.” Id. at 1140. The threat

demonstrated need not be from the defendant in the proceeding (and, here, the Government

does not allege any danger has been threatened against the undercover agent by Defendant).

See id. at 1140-41 (collecting cases). However, “a generalized statement about danger—

such as anyone who testifies against one of a gang’s members faces danger from that

gang—[is] insufficient to show that a threat against a witness [is] actual and not a result of

conjecture.” Id. at 1141 (quotation marks omitted) (quoting United States v. Ramos-Cruz,

667 F.3d 487, 501 (4th Cir. 2012)).

       Relevantly, in Gutierrez de Lopez, the Tenth Circuit determined that the district

court had abused its discretion in allowing confidential informants to testify anonymously

because the lower court “relied on cursory generalized statements that anyone who

cooperates in a case with cartel connections faces danger.” Id. at 1145 (quotation marks

and citation omitted). Although the Tenth Circuit eventually found the district court’s error

to be harmless, the Tenth Circuit faulted the government for “fail[ing] to support [its]

generalized assertions . . . . that aliases [were] necessary to protect the witnesses from


                                              3
         Case 5:18-cr-00227-SLP Document 99 Filed 03/14/19 Page 4 of 6



potential retaliation. . . . with sealed affidavits or any other specific evidence of a threat.”

Id. (quotation marks and citations omitted). The failure to submit such evidence, the

appellate court said “fail[ed] to pass muster under the Confrontation Clause.” Id.

       Here, the same scenario exists. The Government has failed to present any evidence

by which the Court could determine that the Government has adequately shown the

requested anonymity and secrecy are justified. Absent such a showing, the Court DENIES

the Government’s request for the imposition of certain conditions on the testimony of the

undercover agent at trial, without prejudice to the Government resubmitting a motion

compliant with the Tenth Circuit’s Gutierrez de Lopez instructions.

       Because the Court finds that the Government has failed to meet the first requirement

for anonymous testimony under Gutierrez de Lopez, the Court does not reach the question

of whether the Government has met the second requirement—ensuring that Defendant “[is]

not deprived of an opportunity for effective cross-examination of the Government’s

[undercover agent].” Id. at 1146. If the Government re-urges its request for testimony via

pseudonym, the Government should address whether information has been provided to

Defendant’s counsel to ensure the ability for adequate cross-examination, as described in

Gutierrez de Lopez. See id. at 1141-43, 1146-47.

II.    Defendant’s request to unseal filings related to the issue addressed
       herein

       In its Application to File Under Seal [Doc. No. 76]—in which it sought to file its

protective order motion under seal—the Government indicated that matters related to

whether the undercover officer could testify pursuant to certain conditions should be sealed



                                               4
         Case 5:18-cr-00227-SLP Document 99 Filed 03/14/19 Page 5 of 6



“to protect the identity and security of the [FBI] undercover employee . . . who will be a

witness at trial in this matter,” as well as “to assure the security and safety of the

[undercover agent] and his family, [to] preserve the integrity of other undercover

investigations, and [to preserve the integrity of] the FBI’s undercover investigative

techniques and training program.” Appl. 1-2, Doc. No. 76. Defendant now asks the Court

to unseal filings regarding the issue addressed in this Order.

       Neither the Government’s Motion [Doc. No. 78], Defendant’s Response thereto

[Doc. No. 92], nor this Order contains information which would endanger the interests

identified by the Government in its sealing application. None of the filings related to this

issue include the undercover agent’s name, his undercover alias, or any identifying

information for him except his involvement in the investigation of Defendant (which is

already publicly available in the Superseding Indictment).

       Having reviewed the content of the to-date filings regarding the testimony of the

undercover agent, none of the authorities cited in the Government’s Application to File

Under Seal [Doc. No. 76] support the filings remaining under seal. See, e.g., United States

v. McVeigh, 119 F.3d 806, 812-13 (10th Cir. 1997) (indicating that court documents may

be sealed when “closure is essential to preserve higher values and is necessary to serve that

interest” as compared to an evaluation of “(1) whether the document is one which has

historically been open to inspection by the press and the public[,] and (2) whether public

access plays a significant positive role in the functioning of the particular process in

question” (quotation marks omitted)); United States v. Hickey, 767 F.2d 705, 708 (10th

Cir. 1985) (indicating that a district court “may seal documents if the public’s right of


                                              5
         Case 5:18-cr-00227-SLP Document 99 Filed 03/14/19 Page 6 of 6



access is outweighed by competing interests” (quotation marks and citation omitted)).

Accordingly, the Court directs that filings related to this issue be unsealed.2

III.   Conclusion

       IT IS THEREFORE ORDERED that the Government’s Motion for Protective Order

Pertaining to Testimony of FBI Undercover Employee at Trial [Doc. No. 78] is DENIED

as indicated herein without prejudice to the Government re-urging its request with

appropriate support.

       IT IS FURTHER ORDERED that Defendant’s request to unseal (i) the

Government’s Motion [Doc. No. 78], (ii) Defendant’s Response thereto [Doc. No. 92] and

(iii) this Order is GRANTED as indicated herein. The following filings should be unsealed

as well: the Government’s Application to File Under Seal [Doc. No. 76] and the Court’s

Order granting the Government’s Application [Doc. No. 77]. The Clerk of the Court is

directed to unseal these filings.

       IT IS SO ORDERED this 14th day of March, 2019.




2
  This determination does not mean that a re-urged motion with additional information and
support from the Government could not be filed under seal. Indeed, it is likely that a motion
including, e.g., an affidavit regarding specific threats or specific law-enforcement
procedures used by undercover agents, would qualify for filed-under-seal status.

                                              6
